United States Court of Appeals
                       For the First Circuit

No. 05-2616

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                        STEVEN D. MUEFFELMAN,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Nancy Gertner, U.S. District Judge]




                               ERRATA


     The opinion of this court issued November 28, 2006, is amended

as follows:

     On page 2, line 1, replace "superceding" with "superseding."